Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Objections
Claims 35 and 40 are objected to because of the following informalities:  
Re claim 35, there is a second portion limitation “the computer network …of the managed network” after the period (.) or complete of claim 35.  Thus, this portion will be disregarded for consideration.
Re claim 40, it is missing a period (.) at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al. (U.S. 2017/0093640 A1).
Re claim 21, Subramanian et al. disclose in Figures 1-9 a computer network discovery system (e.g. abstract and Figures 1-3) comprising: a processor; and a memory storing: a database accessible by a remote network management platform (e.g. Figures 1-4 with discovery database 120), wherein the remote network management platform manages a managed network; instructions that, when executed by the processor, cause the processor to perform operations comprising: logging onto a server device of a third party network using account credentials related to the managed network, wherein the server device is not in the managed network (e.g. Figure 2 with service provider network 250 as third party network and the managed network as client network(s) 130 to 140 and paragraphs [0028, 0072, and 0075]); transmitting, to the server device, instructions to initiate discovery of devices and services that are hosted by the third party network and are provided to the managed network by the third party network (e.g. Figures 1-4 and paragraphs [0025-0028]); receiving, from the server device, configuration and operational information for the devices and services provided by the third party network to the managed network (e.g. Figures 5-6 with discovery data from connector(s)); storing the received configuration and operational information in the database (e.g. Figures 1-4 with discovery database 120 and paragraphs [0084-0125]); and providing a graphical user interface representing data corresponding to the received configuration and operational information (e.g. Figures 1-3 with console 112 and paragraphs [0030-0034]). 
Re claim 22, Subramanian et al. disclose in Figures 1-9 the database is configured to store the received configuration and operational information for the devices and services provided by the third party network to the managed network in accordance with a data model used to store configuration and operational information corresponding to additional devices and services of the managed network (e.g. Figure 2 with database services and paragraphs [0127-0128]). 
Re claim 23, Subramanian et al. disclose in Figures 1-9 the instructions, when executed by the processor, cause the processor to perform operations comprising receiving, via the graphical user interface, an input defining relationships between the devices and services provided by the third party network to the managed network and the additional devices and services of the managed network (e.g. paragraphs [0258, 0271, and 0292]). 
Re claim 24, Subramanian et al. disclose in Figures 1-9 the received configuration and operational information for the devices and services provided by the third party network to the managed network is stored in a first set of tables in the database, wherein the configuration and operational information corresponding to the additional devices and services of the managed network is stored in a second set of tables in the database, and wherein the first set of tables and the second set of tables have tables in common that store parts of both the received configuration and operational information for the devices and services provided by the third party network to the managed network and the configuration and operational information corresponding to additional devices and services of the managed network (e.g. Figures 1-4 with data storing and discovery database and paragraphs [0018-0019, 0084-0125, and 0127-0128]). 
Re claim 25, Subramanian et al. disclose in Figures 1-9 each of the tables in common is a parent table to a respective pair of tables, wherein each respective pair of tables comprises: a first table storing the received configuration and operational information for the devices and services provided by the third party network to the managed network; and a second table storing the configuration and operational information corresponding to the additional devices and services of the managed network (e.g. Figures 1-4 with data storing and discovery database and paragraphs [0018-0019, 0084-0125, and 0127-0128]). 
Re claim 26, Subramanian et al. disclose in Figures 1-9 the devices and services provided by the third party network to the managed network include one or more virtual machines, applications, web sites, or additional databases, or a combination thereof, leased to the managed network (e.g. paragraph [0015]). 
Re claim 27, Subramanian et al. disclose in Figures 1-9 the devices and services provided by the third party network to the managed network are available in multiple physical data centers in different geographic locations (e.g. paragraphs [0001, 0014 and 0016-0017]). 
Re claim 28, Subramanian et al. disclose in Figures 1-9 the instructions, when executed by the processor, cause the processor to perform operations comprising using a proxy server application disposed within the managed network to log onto the server device of the third party network with account credentials related to the managed network (e.g. paragraphs [0028, 0043, 0072, and 0075]). 
Re claim 29, Subramanian et al. disclose in Figures 1-9 the configuration and operational information for the devices and services provided by the third party network to the managed network is obtained by way of application programming interfaces (e.g. paragraphs [0032, 0049, 0074 and 0134]). 
Re claim 30, Subramanian et al. disclose in Figures 1-9 the third party network is not associated with an operator of the managed network or an operator of the remote network management platform (e.g. Figures 1-4 and paragraphs [0017, 0043,  and 0049] and claims 1-2). 
Re claim 31, it is a method claim having similar limitations cited in claim 21.  Thus, claim 31 is also rejected under the same rationale as cited in the rejection of claim 21.
Re claim 32, it is a method claim having similar limitations cited in claim 22.  Thus, claim 32 is also rejected under the same rationale as cited in the rejection of claim 22.
Re claim 33, it is a method claim having similar limitations cited in claim 23.  Thus, claim 33 is also rejected under the same rationale as cited in the rejection of claim 23.
Re claim 34, it is a method claim having similar limitations cited in claim 24.  Thus, claim 34 is also rejected under the same rationale as cited in the rejection of claim 24.
Re claim 35, it is a method claim having similar limitations cited in claim 25.  Thus, claim 35 is also rejected under the same rationale as cited in the rejection of claim 25. 
Re claim 36, Subramanian et al. disclose in Figures 1-9 transmitting the instructions to cause the server device to initiate discovery of devices and services comprises transmitting a representation of the instructions to a proxy server application disposed within the managed network, and wherein reception of the representation of the instructions causes the proxy server application to transmit the instructions to the server device (e.g. paragraphs [0028, 0043, 0072, and 0075]). 
Re claim 37, it is a method claim having similar limitations cited in claim 29.  Thus, claim 37 is also rejected under the same rationale as cited in the rejection of claim 29.
Re claim 38, it is an article claim having similar limitations cited in claim 21.  Thus, claim 38 is also rejected under the same rationale as cited in the rejection of claim 21.
Re claim 38, it is an article claim having similar limitations cited in claim 21.  Thus, claim 38 is also rejected under the same rationale as cited in the rejection of claim 21.
Re claim 39, it is an article claim having similar limitations cited in claim 24.  Thus, claim 39 is also rejected under the same rationale as cited in the rejection of claim 24.
Re claim 40, it is an article claim having similar limitations cited in claims 27 and 30.  Thus, claim 40 is also rejected under the same rationale as cited in the rejection of claims 27 and 30.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 31-34, and 38-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of U.S. Patent No. 10,044,566. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims 8 and 16 can anticipate every limitations of pending claims.
Claims 21-24, 31-34, and 38-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 17 of U.S. Patent No. 10,389,589. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims 8 and 17 can anticipate every limitations of pending claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0322429
U.S. Patent Application Publication No. 2018/0059995
U.S. Patent Application Publication No. 2017/0093640
U.S. Patent Application Publication No. 2011/0185431
U.S. Patent Application Publication No. 2008/0046435
U.S. Patent Application Publication No. 2002/0112058
U.S. Patent Application Publication No. 2008/0244514
U.S. Patent Application Publication No. 2006/0258341
U.S. Patent Application Publication No. 2017/0019487
U.S. Patent Application Publication No. 2007/0162165
U.S. Patent Application Publication No. 2006/0041612
U.S. Patent No. 6,834,298

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443